Citation Nr: 0507788	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $13,400.73.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision the Committee 
denied waiver of recovery of an overpayment of compensation 
benefits in the amount of $13,400.73.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The veteran was incarcerated in January 2001 following 
conviction for a felony offense, but failed to report his 
incarceration to VA, resulting in an overpayment of 
compensation benefits in the amount of $13,400.73.

2.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

3.  The veteran was primarily at fault in causing the 
overpayment, but VA was partly at fault in causing the 
overpayment.

4.  Recovery of the overpayment would subject the veteran and 
his spouse to undue financial hardship.

5.  Collection of the overpayment would defeat the purpose 
for which the compensation benefits were intended.

6.  The veteran's failure to make restitution would not 
result in his unfair financial gain.

7.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
compensation benefits from VA.




CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).

2.  Recovery of the overpayment of compensation benefits in 
the amount of $13,400.73 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965, 3.665 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that recovery of the overpayment should 
be waived because the compensation benefits were used to 
cover the necessary living expenses of his spouse while he 
was incarcerated, and recovery of the overpayment would cause 
undue financial hardship for her.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  VA has issued a regulation to 
implement the provisions of the VCAA, which is codified at 38 
C.F.R. § 3.159 (2004).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that the VCAA does not apply to Chapter 53 of Title 
38 of the United States Code, which pertains to waiver of 
recovery of indebtedness due VA, because a request for waiver 
is not a "claim."  See Lueras v. Principi, 18 Vet. App. 
435, 437-38 (2004).  The VCAA and its implementing regulation 
are not, therefore, applicable to the adjudication of the 
issue of entitlement to waiver of recovery of an overpayment 
of VA benefits.

Relevant Laws and Regulations

Any person serving a period of incarceration for conviction 
of a felony who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days will not be paid 
compensation in excess of the amount payable for a 10 percent 
disability rating (if his combined rating is 20 percent or 
higher) beginning on the 61st day of incarceration.  All or 
part of the compensation not paid to an incarcerated veteran 
may be apportioned to the veteran's spouse on the basis of 
individual need.  VA will inform a person whose benefits are 
subject to this reduction of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated.  In addition, VA will also notify the person's 
dependents of their right to an apportionment if VA is aware 
of their existence and can obtain their addresses.  An 
apportionment under this section shall be effective the date 
of reduction of payments made to the incarcerated person, 
subject to payments to the incarcerated person over the same 
period, if an informal claim is received within one year 
after notice to the incarcerated person, and any necessary 
evidence is received within one year from the date of 
request.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 
(2004).

The term "overpayment" refers to those benefit payments made 
to a beneficiary in excess of the amount to which the 
beneficiary was entitled.  Recovery of an overpayment may not 
be waived if there is an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking waiver of recovery of the overpayment.  In the 
absence of fraud, misrepresentation, or bad faith, recovery 
of an overpayment shall be waived if it is determined that 
such recovery is against equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 2002); see also Ridings v. Brown, 
6 Vet. App. 544, 546 (1994) (a negative determination 
regarding fraud, misrepresentation, or bad faith must be made 
before equity and good conscience can be considered); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2004).

The phrase "equity and good conscience" means arriving at a 
fair decision between the overpaid person and VA.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered: fault 
of the veteran; balancing any fault of the veteran against 
any fault on the part of the VA; whether collection would 
create an undue hardship on the part of the veteran by 
depriving him of basic necessities; whether collection would 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended; whether 
waiver of recovery would constitute unjust enrichment by 
creating an unfair gain to the veteran; or whether reliance 
on the receipt of benefits resulted in the relinquishment of 
a valuable right or the incurrence of a legal obligation by 
the veteran.  38 C.F.R. § 1.965(a) (2004).

Analysis

The veteran was initially awarded VA compensation benefits in 
March 1972.  His combined rating was increased from 40 to 
50 percent effective in August 1997.  The amount of 
compensation paid to the veteran included an amount for his 
dependent spouse, with whom he resided.

In July 2002 VA received notification that the veteran had 
been incarcerated in a Federal penal institution in January 
2001 due to a conviction for a felony offense, which he had 
failed to report.  In October 2002 the RO notified him of the 
proposed reduction in his compensation benefits from 50 to 
10 percent.  The RO also informed him that any money withheld 
from him could be paid to a dependent, if requested.

In an e-mail sent to the RO in November 2002, the veteran's 
representative submitted a request for an apportionment of 
the compensation benefits for the veteran's spouse.  In a 
December 2002 statement the veteran reported that the entire 
amount of his compensation benefits had gone to his spouse 
for her support while he was incarcerated, and that reduction 
in his compensation benefits would cause her an undue 
hardship.  He also asserted that his spouse was entitled to 
an apportionment of the full amount withheld from his 
compensation benefits.

In February 2003, effective in March 2001, the RO reduced his 
compensation benefit from that payable based on a 50 percent 
rating to that payable for a 10 percent rating.  That 
retroactive reduction resulted in an overpayment of 
$13,400.73.  In a November 2003 decision, effective April 1, 
2003, the RO awarded the spouse an apportionment of the full 
amount of compensation benefits withheld from the veteran's 
payment.

Through his representative, the veteran requested waiver of 
recovery of the overpayment on the basis that he believed his 
spouse was entitled to the compensation when he became 
incarcerated.  He again asserted that the entire amount of 
his compensation benefits were used for his spouse's support 
since he became incarcerated.  He stated that he had no funds 
to repay the debt, and that recovery of the debt from his 
compensation benefits would cause his spouse an undue 
hardship.

The veteran's spouse submitted a Financial Status Report in 
April 2003.  She reported a monthly salary of $304.26, and 
monthly expenses of $2475.00.  She stated that she covered 
the difference between her income and expenses by having 
exhausted their life savings and then by relying on credit 
cards, that she had reached the limits on the credit cards, 
and that she was on the verge of bankruptcy.

As the initial matter the Board finds that the veteran did 
not commit fraud, misrepresentation, or bad faith in creating 
the overpayment.  He stated that he was not aware of the need 
to report his incarceration, and that the benefits had gone 
to his spouse.

In determining whether recovery of an overpayment is against 
equity and good conscience, the Board must consider all of 
the regulatory factors for making that determination.  
Ridings, 6 Vet. App. at 546.  Regarding the issue of fault, 
the Board finds that the veteran was primarily at fault in 
causing the overpayment by not reporting his incarceration in 
January 2001.  VA was at fault in causing part of the 
overpayment, in that VA was notified in July 2002 of the 
veteran's incarceration but did not reduce his benefits until 
February 2003.  Although the RO was required to give him 60-
day notice prior to reducing his compensation benefits, the 
reduction did not occur until seven months after receiving 
notice.

The evidence indicates that collection of the overpayment 
would cause an undue hardship for the veteran's spouse, in 
that her current expenses greatly exceed her income.  
Although the veteran may not suffer a direct hardship, in 
that his maintenance is provided by the Federal penal 
institution, the amount of the reduction in his compensation 
benefits is now being paid directly to his spouse based on 
her established need.  Withholding the compensation benefits 
to recover the overpayment would, therefore, create an undue 
hardship by depriving her of basic necessities.

A review of the facts pertinent to this case also shows that 
recovering the overpayment would defeat the purpose of paying 
benefits by nullifying the objective for which the benefits 
were intended.  Although the statute provides for the 
reduction in the veteran's compensation benefits when 
incarcerated for a felony conviction, the statute also 
provides for an apportionment of that reduction to be paid to 
a dependent.  The effective date for the apportionment is the 
date of reduction of payments made to the incarcerated 
person, subject to the payments made to the incarcerated 
person over the same period, if an informal claim is received 
within one year after notice to the incarcerated person.  
38 C.F.R. § 3.665(f) (2004).  

The RO notified the veteran of his spouse's eligibility for 
the apportionment in October 2002, and his representative 
requested the apportionment in November 2002.  The veteran's 
spouse was, therefore, entitled to an effective date of March 
2001 for the apportionment, subject to the amounts already 
paid to the veteran.  Because any amount not payable to  the 
veteran would have been payable to his spouse, and the spouse 
received the benefit of the compensation erroneously paid to 
the veteran, the amount the veteran was overpaid is directly 
offset by the amount due the spouse.  Recovering the 
$13,400.73 overpayment from the spouse, to which she was 
entitled based on her November 2002 application for an 
apportionment, would clearly defeat the purpose of paying 
benefits by nullifying the objective for which the benefits 
were intended.

In addition, waiver of recovery of the overpayment would not 
constitute an unjust enrichment by creating an unfair gain to 
the veteran.  As explained above, the veteran's spouse was 
entitled to the amount of reduction in his compensation 
benefits as an apportionment of those benefits.  There is, 
therefore, no "unjust enrichment" in allowing her to keep 
those benefits.

There is no indication that reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  On 
consideration of all the factors applicable in determining 
whether recovery is against equity and good conscience, 
however, the majority of those factors weigh in the veteran's 
favor.  The Board finds, therefore, that recovery of the 
overpayment of compensation benefits in the amount of 
$13,400.73 is against equity and good conscience, and waiver 
of recovery is granted.


ORDER

Waiver of recovery of the overpayment of $13,400.73 in 
compensation benefits is granted.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


